DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note: Regarding claim 1, lines  6-9 the current detector configured to detect each of currents flowing between the plurality of grounding points and the plurality of grounding terminals provided for the plurality of grounding points individually on a one-to-one basis or a current flowing through the grounding common portion is claimed in the alternative.
Lines 10-12 requires to detect each of currents flowing between the plurality of grounding points and the plurality of grounding terminals provided for the plurality of grounding points individually on a one-to-one basis. Therefore if a detecting current flowing through the grounding common portion is rejected,  the limitations of lines 10-12 are not required to reject claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, line 2, applicant claims electronic control device is configured to match impedances.
The applicant’s claim lacks proper written description because a person of ordinary skill in the art would not recognize how applicant is implementing the claim feature because applicant does not reasonably either provide sufficient explanation as to how applicant is implementing the electronic control device or demonstrate that such a electronic control device is well known in the art. The phrase “ electronic control device”, as best understood, is not, by itself, a well-known device. 
The disclosure mentions matching impedances (Note at least pr. 37) however the specification does not disclose how the electronic control device performs the limitation of matching impedances. The applicant does not reasonable disclose sufficient structure for an electronic control device that is capable of matching impedances.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the metes and bounds of electronic control device is configured to match impedances is unclear. It is unclear as to how electronic control device is configured to match impedances
Claim 11 is examined as best understood as similar impedances are used.
Regarding claim 12, line 4, the metes and bounds of “sufficiently small” is unclear. It is unclear as to what is considered sufficiently small.
Claim 12 is examined as best understood as any current flowing through the current detector.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 and 11 are rejected under 35 U.S.C. 102(1) as being anticpated by Marietta et al. (EP 1143254 A1, cited by applicant)
	Regarding claim 1, Marietta et al.  teach An electronic control device, (Note par. 12) comprising: 
a plurality of grounding terminals provided to a plurality of grounds in the device individually on a one-to-one basis; (Note par. 12, GND1, GND2 and Figs. 1 and 2))
a grounding common portion (GNDch, Fig. 2) for connecting a plurality of grounding points provided to the plurality of grounds individually on a one-to-one basis; (Note GND1 and GND2)
a current detector configured to detect each of currents flowing between the plurality of grounding points and the plurality of grounding terminals provided for the plurality of grounding points individually on a one-to-one basis or a current flowing through the grounding common portion; (Note column 7, lines 9-11) and 
a controller configured to detect a ground open condition for each of the plurality of grounds by comparing a detection result obtained by the current detector with a determination value for determining the ground open condition. (Note par. 18)
Regarding claim 3, Marietta et al. teach wherein the current detector is formed of a plurality of current detectors provided for the plurality of grounding terminals individually on a one-to-one basis, which are configured to respectively detect the currents flowing between the plurality of grounding points and the plurality of grounding terminals provided for the plurality of grounding points individually on a one-to-one basis. (Note par. 18, and RS1 and RS2, Fig. 2, Note column 7, lines 9-11)
Regarding claim 4, Marietta et al. teach wherein the current detector is formed of one current detector provided for any one of the plurality of grounding terminals, which is configured to detect any one of the currents flowing between the plurality of grounding points and the plurality of grounding terminals provided for the plurality of grounding points individually on a 
Regarding claim 6, Marietta et al. teach wherein the current detector includes a resistor. (Note par. 18, and RS1 and RS2, Fig. 2, Note column 7, lines 9-11)
Regarding claim 11, Mariett al. teach wherein the electronic control device is configured to match impedances between the plurality of grounding points and the plurality of grounding terminals provided for the plurality of grounding points individually on a one-to-one basis to each other. (Note that the conductor paths of the grounds (GND1, GND2) are not disclosed as being made of  different materials and therefore are interpreted as having matching impedances, Note Fig. 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marietta et al. (EP 1143254 A1, cited by applicant) in view of Osawa et al. (US 20100052419)
Marietta et al. teach the instant invention except:
Regarding claim 5, Marietta et al. does not teach wherein the current detector is formed of one current detector provided to the grounding common portion, which is configured to detect the current flowing through the grounding common portion. 
Oosawa et al. teach wherein the current detector is formed of one current detector provided to the grounding common portion, which is configured to detect the current flowing through the grounding common portion. (Note par. 23)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marietta et al. to include the teaching of Oosawa et al. because it would help in determing leakage voltage. (Note Oosawa et al. par. 23)  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marietta et al. (EP 1143254 A1, cited by applicant) in view of Hermann et al. (US WO 2017008057 A1, cited by applicant).
Marietta et al. teach the instant invention except:
Regarding claim 9, Marietta et al. does not teach wherein the resistor includes a shunt resistor.
Hermann et al. teach wherein the resistor includes a shunt resistor. (Note abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marietta et al. to include the teaching of Hermann et al. because it would it withstands short high current events withour influence on accuracy.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marietta et al. (EP 1143254 A1, cited by applicant) in view of Bax et al. (US WO 2017008057 A1).
Marietta et al. teach the instant invention except:
Regarding claim 10, Maretta et al. does not teach wherein the current detector is configured to detect a current from a magnetic field generated by the current.
Bax et al. teach wherein the current detector is configured to detect a current from a magnetic field generated by the current. (Note par. 73)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marietta et al. to include the Hall sensor of Bax et al. because it would provide a current detector that requires low power for current measurement of the magnetic field generated by the primary current.  

Allowable Subject Matter
Claims 2, 7, 8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858